Citation Nr: 1046940	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-05 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), rated 30 percent disabling, prior to 
January 24, 2006, and 50 percent between January 24, 2006, and 
March 9, 2009.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), prior to March 9, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1969, including combat service in the Republic of Vietnam, and 
his decorations include the Purple Heart Medal and Bronze Star 
Medal with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

During the pendency of the present appeal, the Veteran relocated 
to Florida and the St. Petersburg, Florida RO properly assumed 
jurisdiction over his claims.  

The Board previously remanded these claims for further 
development efforts, in October 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU, prior to March 9, 2009, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to March 9, 2009, the Veteran's PTSD was manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
near- continuous depression affecting his ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); and difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.

2.  Prior to March 9, 2009, the Veteran's PTSD was not manifested 
by total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial schedular disability rating of 70 
percent, and no more, for PTSD, prior to March 9, 2009, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, 
however, the Veteran's claim was for service connection, which 
was granted, and he now appeals the rating that was assigned.  
Since his initiating claim was granted, no further notice under 
the VCAA is necessary.

The Board also finds that all necessary development of evidence 
has been completed.  VA has obtained the Veteran's service and VA 
treatment records, and he has been afforded appropriate VA 
examinations.  Further, the Veteran has not indentified 
additional records VA should seek to obtain on his behalf and has 
declined a hearing related to his claims.  Additionally, the 
Board finds that the AMC/RO has fully, or at a minimum, 
substantially complied with the Board's October 2009 remand 
instructions.  The Board acknowledges that part of these 
instructions requested that a retrospective medical opinion be 
obtained for the period presently under review, and the VA 
examiner stated that such opinion could not be provided without 
resorting to speculation; nonetheless, the Board finds this 
opinion sufficient with respect to the present claim, as 
sufficient information regarding the symptomatology of the 
Veteran's PTSD was provided as to allow the Board to make a fully 
informed decision as to the proper schedular rating for the 
Veteran's disorder.  Consequently, the Board has no notice of any 
additional relevant evidence not of record, and finds that VA 
made all reasonable efforts to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance with the development of evidence is required.

Higher Rating Claim for PTSD

By way of background, an August 2005 rating decision granted the 
Veteran service connection for PTSD, assigning a 30 percent 
disability rating, effective February 14, 2005.  The Veteran 
disagreed with the rating determination and perfected an appeal 
to the Board.  During the pendency of the appeal, and prior to 
any Board action, a June 2006 rating decision granted an 
increased 50 percent disability rating for PTSD, effective 
January 24, 2006.  In October 2009, after reviewing the Veteran's 
claim, the Board granted the Veteran a 100 percent schedular 
rating for PTSD, on and after March 9, 2009, and remanded for 
further development claims for a rating in excess of 30 percent, 
prior to January 24, 2006, and 50 percent, between January 24, 
2006 and March 9, 2009.  The Board will now review the Veteran's 
initial increased PTSD rating claim.  

	Higher Rating Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the Veteran 
is appealing the initial assignment of a disability rating, and 
as such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Additionally, in determining the present 
level of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or whether a 
preponderance of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service connected PTSD is presently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, which provides the 
following ratings for psychiatric disabilities.  A 30 percent 
disability rating is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 38 C.F.R. § 4.130.

A 50 percent disability rating is warranted if it is productive 
of occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent disability rating contemplates occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability rating contemplates total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

Background	

The Veteran contends that he is entitled to a disability rating 
in excess of 30 percent, prior to January 24, 2006, and in excess 
of 50 percent, between January 24, 2006 and March 9, 2009, for 
his service connected PTSD.  Upon review of the evidence of 
record, the Board concludes that the Veteran's disability rating 
is more appropriately characterized as 70 percent for both of the 
aforementioned periods.  In this regard, the Veteran's claim is 
granted.  

The record contains an April 2005 VA psychological consultation 
note, reflecting the Veteran's then suspected diagnosis with 
PTSD.  At this time, the VA psychologist noted that the Veteran 
had no present suicidal or homicidal ideation, but did have a 
history of suicidal ideation.  This treatment record also 
reflects the Veteran's normal intellectual function, absent 
learning impairment, intact judgment and insight and normal 
thought content.  However, the Veteran did report experiencing 
insomnia and nightmares related to his military service and that 
he had "35 jobs in the last 37 years."  During this treatment, 
the VA psychologist documented the Veteran's history of substance 
abuse, multiple marriages, near continuous sadness and 
concentration difficulties, as well as the presence of motor and 
vocal "tics."  Ultimately, the VA psychologist stated that the 
Veteran's PTSD symptoms may have worsened due to depression and 
that the Veteran's history of substance abuse was a way of 
"self-medicating" his psychiatric symptoms.  

In April 2005, the Veteran again sought VA psychiatric treatment.  
The VA physician documented the Veteran's account of avoiding 
sleep because of his nightmares, night sweats and violence in his 
sleep, resulting in his wife no longer sharing the marital bed.  
At this time, the Veteran also revealed that he had a history of 
frequent altercations and that he took his anger out on his wife 
and children.  This treatment record also reflects the Veteran's 
account of short term memory problems, including being in another 
town and not being able to determine his location.  The Veteran 
also reported that he was receiving government assistance to 
support himself, as he no longer was employed.

In June 2005, the Veteran was provided a VA examination in 
connection with his service connection claim.  During the 
examination, the Veteran reported experiencing anxiety, panic 
attacks, anhedonia, obessional ideation, nervous "tics," 
feelings of depression, nightmares, insomnia and daily 
flashbacks.  The Veteran further reported experiencing memory 
problems, a loss of interest in previously enjoyable activities 
and some suicidal ideation.  Based on his spouse's account of 
symptoms, the Veteran also reported marital difficulties, as his 
wife indicate he was short-tempered and that he "fights in his 
sleep."  The examiner also noted the Veteran's legal 
difficulties related to his children, history of substance abuse 
and work related problems, stemming from his memory and anger 
problems.  On mental status examination, the Veteran's thought 
process was intact and his reasoning was adequate; however, the 
examiner opined that it was as likely as not that the Veteran's 
PTSD symptoms interfered with his overall adjustment.  

The evidence of record also contains an August 2005 VA 
psychiatric treatment record.  Significantly, at this treatment 
the VA physician noted the Veteran's past above average cognitive 
functioning and that current test results "would not be expected 
from someone with intact cognitive functioning...[additionally] it 
represents a decline from his [cognitive testing]...only four 
months ago."  The VA physician further interpreted the Veteran's 
cognitive test results as showing moderate deficits in short term 
memory, his ability to initiate and adjust his behavior and his 
verbal abstract abilities.  

The Veteran continued to receive VA treatment related to his PTSD 
symptoms, in December 2005.  During this treatment, the Veteran 
reported experiencing nightmares, intrusive thoughts, flashbacks, 
and indicated that he and his wife no longer shared a marital 
bed.  The Veteran also reported no longer being able to work, due 
to memory difficulties, and that he "lost [his] business two and 
1/2 years ago."  The VA physician detailed all of the Veteran's 
PTSD related symptoms, which included anxiety, depression, mood 
swings, anger control problems, sleeping problems, memory 
problems, confusion, racing thoughts, intrusive thoughts, 
fatigue, loss of motivation, difficulty interacting with others, 
constant worry, nervousness and the need to isolate himself.  The 
VA physician further indicated that these symptoms had been 
present for "[m]ore than 10 years, since he came home from 
Vietnam."  On mental status examination, the Veteran was alert, 
intact to all spheres, and appropriately dressed; however, mild 
short term memory impairment was noted as well as occasional 
thoughts of suicide and homicide.  At the time, the Veteran was 
assigned a Global Assessment of Function (GAF) score of 55.

In connection with his present claim, the Veteran was provided a 
VA examination in May 2006.  During this examination interview, 
the Veteran reported experiencing hypervigilance, flashbacks, 
exaggerated startle response, poor concentration and memory, 
irritability, anxiety and mild agoraphobia.  The Veteran further 
reported that he was not regularly taking his medication, due to 
the associated side effects, and began to experience frequent 
nightmares.  The examiner also noted the Veteran's "poor 
response" to psychiatric medications and had no interest in 
activities that he previously enjoyed, nor did the Veteran have 
motivation to leave his home or any friends.  On mental status 
examination, the Veteran "swore unnecessarily throughout a good 
part of the exam," was in an irritable and angry mood and 
expressed suicidal ideation.  Otherwise the Veteran was attached 
to all spheres, demonstrated no inappropriate behavior, and 
demonstration no gross memory loss or impairment.  Based on the 
Veteran's account, current examination findings and relevant 
medical evidence, the VA examiner stated that the Veteran had 
lost "a significant amount of time from work because of his 
posttraumatic stress disorder...[and] has some difficulty focusing 
and coming in a work environment."  Although the examiner 
attributed some of the Veteran's psychiatric symptoms to 
disorders other than PTSD, the examiner did not diagnose any 
other acquired psychiatric disorder(s).  

Pursuant to the Board's remand instructions, the Veteran was 
provided another VA examination, in September 2010.  At this 
examination interview, the Veteran reported sleeping 
approximately two-to-four hours a night, having almost continuous 
anxiety symptoms, memory problems and no friends.  On mental 
status examination, aside from fair impulse control, grossly 
intact memory functioning, the Veteran's results were essentially 
normal.  The examiner also documented the Veteran's inability to 
recall important events in his past and his avoidance of people, 
places and activities that might trigger memories of his in-
service trauma.  The Veteran further demonstrated a markedly 
diminished interest in previously interesting activities, 
feelings of detachment/estrangement from others restrictive 
affected (i.e., unable to have loving feelings), sense of having 
a foreshortened future, frequent episodes of irritability and/or 
outbursts of anger, hypervigilance, exaggerated startle response 
and concentration deficits.  

In addition to the records highlighted herein, VA treatment 
records that document the Veteran's regular psychiatric 
treatments, during the period under review, have also been 
associated with the claims folder.  Although each record is not 
summarized in detail, these records are consistent with those 
discussed above and without question have been considered in 
consideration of the Veteran's claims.

Analysis

Based on consideration of the evidence of record, including the 
reports and treatment records discussed above, the Board finds 
that the Veteran's disability picture most closely approximates a 
70 percent disability rating, and no more, prior to March 9, 
2009.  As documented in an April 2005 VA psychiatric treatment 
record and a May 2006 VA examination report, the Veteran has 
endorsed suicidal ideation on multiple occasions, but with no 
active intent noted.  Further May 2006 and September 2010 VA 
examination reports, as well as numerous other VA treatment 
records generated during the period under review, document the 
Veteran's history of unprovoked irritability and violence, 
against his wife, children and former coworkers.  What is more, 
the Veteran has continually relayed an account of difficulties 
associated with concentration and memory, and this is generally 
confirmed by the objective evidence of record, including the 
August 2005 statement of a VA physician that the Veteran's test 
results "would not be expected from someone with intact 
cognitive functioning...[additionally] it represents a decline from 
his [cognitive testing]...only four months ago."  There is also 
evidence that the Veteran experienced spatial disorientation, in 
that he was unable to determine his location when in a 
neighboring town, as reflected in an April 2005 VA psychiatric 
treatment record.  There is also evidence that the Veteran had 
obsessional ideation, which was noted at a June 2005 VA 
psychiatric treatment.  The evidence of record also sufficiently 
confirms that the Veteran's continued depression/sadness has 
negatively impacted his ability to independently function, as 
noted at an April 2005 VA psychiatric evaluation and an April 
2005 VA psychiatric treatment record.  In light of the 
aforementioned factors and other relevant evidence of record, the 
Board finds that the Veteran's PTSD symptomatology most closely 
approximates a 70 percent disability rating, and no more, prior 
to March 9, 2009.   

Nonetheless, the preponderance of the evidence shows that the 
Veteran is not entitled to a 100 percent disability rating prior 
to March 9, 2009.  The Board notes that the evidence does confirm 
the Veteran's unemployment during the period under review; 
however, the evidence also confirms the Veteran being attached to 
all spheres.  Further, the evidence shows that the Veteran has 
demonstrated grossly inappropriate behavior.  In addition, the 
Veteran does not exhibit an intermittent inability to perform 
activities of daily living.  Further, the evidence does not show, 
and indeed, the Veteran does not report, that he is a persistent 
threat to himself, has persistent delusion or hallucinations, or 
has memory loss for names of close relative or his name.  
Moreover, although many medical records contain medical opinions 
that the Veteran's inability to work with others would present 
occupational difficulties, he does not have total social 
impairment.  Thus, the Board finds that there is insufficient 
evidence of record as to warrant assignment of a 100 percent 
schedular disability rating, prior to March 9, 2009.  

Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's 
claims warrant referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board has considered the Veteran's complaints related to the 
impact his service-connected disabilities have on his ability to 
work and perform the daily activities of living.  Nevertheless, 
the Board finds that the disability rating that has been assigned 
herein contemplates the level of impairment reported by the 
Veteran and documented by the objective evidence of record, to 
include employment related interference and noted psychiatric 
symptoms.  In essence, there is no aspect of the Veteran's 
disability that is not contemplated by the schedular criteria.  
Moreover, there is no evidence of any unusual or exceptional 
circumstances, such as interference with employment or frequent 
periods of hospitalization, for which is not contemplated in the 
rating assigned herein, as to take this matter outside the norm 
and to warrant an extraschedular rating.  Once again, the Board, 
having considered both the Veteran's reports of impairment and 
the medical evidence of record, concludes that the rating 
schedule contemplates the level of impaired employment and loss 
of working time, due to psychiatric exacerbations, which is 
commensurate with the Veteran's level of disability.  See 38 
C.F.R. § 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  For 
the aforementioned reasons, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

An increased initial rating of 70 percent, and no more, is 
granted, prior to March 9, 2009, subject to the law and 
regulations governing the payment of monetary benefits.

REMAND

In addition to his PTSD, service connection is in effect for 
tinnitus, rated as 10 percent disabling.  In light of this 
decision, in which the Board finds that the Veteran's PTSD 
warrants an initial 70 percent rating, his disabilities satisfy 
the criteria set forth in 38 C.F.R. § 4.16(a) (2010).  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  
Because the Veteran has been unemployed throughout the pendency 
of his present claim and his service-connected disabilities 
satisfy the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a), the Board finds that VA must obtain a medical opinion 
to determine whether it is at least as likely as not that his 
service-connected disabilities, and particularly, his PTSD, 
render him unable to secure or follow a substantially gainful 
occupation because soliciting such an opinion is necessary to 
adjudicate this claim.  

The Board acknowledges that in September 2010, the Veteran was 
provided a VA examination, concerning the impact service 
connected disorders had on his employability, prior to March 9, 
2009.  Upon reviewing the examination report, the Board finds 
that the examination is not adequate, as the examiner stated an 
opinion could not be provided without resorting to speculation.  
In this regard, the Board notes that an examiner's report that an 
opinion cannot be provided without resorting to speculation is 
inadequate unless the examiner provides a rationale for that 
statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The 
Board acknowledges that the examiner cited the Veteran's (i) 
"complicated diagnostic picture involving the likelihood of 
impairment resulting from characterological issues and Axis I 
symptoms," (ii) the Veteran's account of symptomatology and 
(iii) current examination findings, as the basis for an inability 
to provide an opinion.  However, in Mittleider v. West, 11 Vet. 
App. 181 (1998), the Court noted that the pertinent regulations 
require that when symptoms and/or the degree of impairment 
attributed to service-connected PTSD cannot be distinguished from 
other diagnosed acquired psychiatric disorders and/or symptoms, 
VA must consider all acquired psychiatric symptoms to be part of 
the symptomatology of the PTSD.  Therefore, in light of 
Mittleider, when an examiner indicates an inability to offer an 
opinion without resorting to speculation, it is essential that 
the examiner provide (i) a rationale for this conclusion, (ii) an 
indication whether there is additional evidence that could enable 
an opinion to be provided and (iii) whether the inability to 
provide an opinion is based on the limits of medical knowledge.  
As the September 2010 VA examiner did not provide all necessary 
information in connection with the statement that an opinion 
could not be provided without speculation, the Board is without 
discretion and must remand this aspect of the Veteran's claim.  
See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding 
that the Board has a duty, under 38 C.F.R. § 19.9(a), to remand a 
case "[i]f further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision.").

The Board also observes that the Veteran likely continues to 
receive VA treatment for this acquired psychiatric disorder, and 
records of his VA care, since his September 2010 VA examination, 
have not been associated with the claims folder.  Under the law, 
VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010).  For this reason as well, the claim 
must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should request copies of the 
Veteran's outstanding psychiatric treatment 
and/or hospitalization records, from (i) the 
Alexandria VA Medical Center, in Jennings, 
Louisiana and (ii) the VA Gulf Coast Medical 
Center, in Pensacola, Florida.  Any negative 
response should be in writing, and 
associated with the claims folder.

2.  Upon completion of the aforementioned 
development efforts and after any 
obtained records, and/or negative 
response(s), are associated with the 
claims folder, the claims folder should be 
returned to the examiner who examined the 
Veteran in September 2010.  The examiner 
should re-familiarize himself/herself with 
the facts of the case, review the medical 
evidence associated with the claims folder 
and offer an opinion as to whether it is at 
least as likely as not that service connected 
PTSD rendered the Veteran's unable to secure 
or follow a substantially gainful occupation.  
If the impact PTSD symptoms, and/or related 
impairment(s), have on the Veteran's 
employability cannot be distinguished from 
any other diagnosed psychiatric disorders, 
and/or symptoms, these symptoms must be 
considered to be part of the Veteran's PTSD.  

The examination report must reflect the 
examiner's consideration and analysis of both 
the medical and lay evidence of record, to 
include psychiatric treatment and/or 
hospitalization records generated from 
approximately February 14, 2005, to March 9, 
2009.  All provided opinions should be 
supported by a clearly stated rationale.  

If an opinion cannot be provided without 
resorting to speculation, such should be 
indicated, with a clear explanation of this 
position, to include (i) a rationale for this 
conclusion, (ii) an indication whether there 
is additional evidence that could enable an 
opinion to be provided and (iii) whether the 
inability to provide an opinion is based on 
the limits of medical knowledge.  If it is 
necessary to re-examine the Veteran to 
provide the requested opinions then that 
should be arranged.

If the person who examined the Veteran in 
September 2010 is not available, another 
appropriate VA examiner should provide the 
requested opinion and/or examination.  

3.  After the aforementioned development 
efforts have been completed, the AMC/RO 
should consider all additional evidence 
associated with the file, since the October 
2010 Supplemental Statement of the Case 
(SSOC), and readjudicate the Veteran's claim.  

4.  If the foregoing action does not resolve 
the claim, another Supplemental Statement of 
the Case should be issued.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the claims should be 
returned to this Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


